Citation Nr: 0717690	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA benefits based on the 
character of the appellant's discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had active service from October 1973 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claim of legal 
entitlement to VA benefits based on the character of the 
appellant's discharge.  

In April 2005, the appellant was afforded a personal hearing 
in Washington, DC, before the undersigned.  The transcript of 
that hearing has been associated with the claims file, and 
the case is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In an April 1989, decision, the RO denied the appellant's 
claim of legal entitlement to VA benefits based on the 
character of the appellant's discharge.  In an August 1991, 
decision, the RO determined that no new and material evidence 
had been received to reopen the appellant's previously denied 
claim of entitlement to VA benefits based on the character of 
the appellant's discharge.  

The current appeal arises from an August 2004 RO decision 
that denied the claim of legal entitlement to VA benefits 
based on the character of the appellant's discharge.  Given 
that the claim of legal entitlement to VA benefits based upon 
the character of the appellant's discharge had previously 
been denied, however, the RO should have considered whether 
the prior denial of the appellant's claim could be reopened 
based upon the receipt of new and material evidence.  
38 C.F.R. § 3.156 (2006).  

However, prior to the adjudication by the RO or Board on the 
issue of the finality of their prior denials, consideration 
must be given as to whether the case has been properly 
developed for such adjudication.  The threshold question in 
that regard is whether the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002), are applicable to the legal 
issue at hand and, if so, whether the RO met its duties to 
notify and assist the appellant consistent with the cited 
legal authority.  The VCAA provides, among other things, for 
notice and assistance to VA claimants under certain 
circumstances.  

The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 
25180 (2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  The current issue on appeal is whether the 
character of the appellant's discharge is a bar to VA 
benefits.  The law of the case prescribes that a person 
discharged under conditions other than honorable on the basis 
of an AWOL period of at least 180 days (such as the 
appellant) is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c)(6).  The controlling regulation describes factors 
to be considered in making the "compelling circumstances" 
determination.  Various factors, including the quality and 
length of the appellant's service as well as the reasons the 
appellant gives for going AWOL must be considered.  The 
instant case, therefore, is not limited solely to statutory 
interpretation, but instead turns upon the question of 
whether there were compelling circumstances to warrant the 
appellant's prolonged absence.  Thus, the VCAA does apply.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), that has a bearing on this case.  Kent established 
significant new requirements with respect to the content of 
the notice necessary under 38 U.S.C.A. § 5103(a) of the VCAA 
for those cases involving the reopening of previously denied 
claims.  It was held in Kent that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent requires more than a general statement 
that the evidence submitted must relate to the basis of the 
prior denial, and instead the notice must describe more 
specifically and affirmatively the kind of evidence that is 
required.  

It was held in Kent that in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen the current claim 
involving character of discharge depends on the basis on 
which the prior claims were denied in 1989 and 1991.  The 
Secretary should advise the appellant of the basis for the 
prior denials and provide the appropriate notice to the 
appellant prior to the further adjudication of the claims. 

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:
1.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance 
with the holding of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
that includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of legal 
entitlement to VA benefits based on the 
character of the appellant's discharge.  
The notice must also describe the bases 
for the denial in the prior 1989 and 
1991 decisions and describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish a discharge that 
would qualify for VA benefits.  The 
corrective VCAA notice should also 
inform the appellant about the 
information and evidence that VA will 
seek to provide, inform the appellant 
about the information and evidence the 
claimant is expected to provide and 
request the appellant to submit any 
evidence in his possession that 
pertains to the claim.  The AMC should 
otherwise insure that the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met in this case.

3.  After ensuring that all the 
aforesaid notice has been fully 
accomplished, the AMC should 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen the previously denied claim 
of legal entitlement to VA benefits 
based on the character of the 
appellant's discharge, considering all 
evidence added to the record since the 
February 2005 statement of the case 
(SOC).  If the benefits requested on 
appeal are not granted to the 
appellant's satisfaction, issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
pertinent to the claim(s) currently on 
appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the AMC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


